DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 1/29/2019.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Vetter et al. (US 2015/0321744).

As to claim 1 Vetter discloses an inflatable pod system on an aircraft, comprising:
an inflatable pod (35) including a nozzle (45) to receive air for inflation of the inflatable pod (35); and
a hose assembly (49) including a first end having an adaptor (29) fitting that is configured to press fit with an air duct nozzle (25) of an air duct of the aircraft (27) and a second end having an adaptor (47) configured to couple to the nozzle (45) of the inflatable pod,
wherein when the hose assembly  (49) is coupled between the air duct nozzle of the air duct of the aircraft and the nozzle of the inflatable pod, the hose assembly delivers bleed air from the air duct of the aircraft, as provided by an environmental control system (ECS) of the aircraft, to the inflatable pod to inflate the inflatable pod. (para. 0039)

As to claim 6 Vetter disclose the inflatable pod system of claim 1, further comprising: an air duct assembly line (49) coupling the ECS of the aircraft with the inflatable pod.

Allowable Subject Matter
Claims 2-5 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art Air bag systems use the Environment control system to inflate the air bags in airbag systems that are intended to protect passengers.  The prior art used to reject the claim 1 is not a personal protection air back. But a partition air bag.  Therefore the system does not require the inflation speed of a personal protection air bag.  Most of the personal protection air bags uses a separate inflator with a gas cartridge in order to have a fast inflation.  The novelty of the application is the use of the ECS system to inflate a personal protection airbag on an aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Aircraft Airbag systems is included in the attached 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747    


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747